Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-18-00870-CV

                                IN THE INTEREST OF C.C.M., a Child

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017-PA-01431
                             Honorable Karen H. Pozza, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 8, 2019

AFFIRMED

           Father 1 appeals an order terminating the parent–child relationship between him and C.C.M.

He argues the evidence is insufficient to support findings required for the order. We affirm the trial

court’s order.

                                        PROCEDURAL BACKGROUND

           The Department filed suit for conservatorship of C.C.M. (born in 2010) and termination of

Father’s parental rights. C.C.M. was removed from Father’s care based on concerns of physical

abuse by Father’s girlfriend, G.G. C.C.M. was placed with her paternal grandmother.




1
 To protect the identity of the minor children, we refer to the appellant and children by aliases. See TEX. FAM. CODE
§ 109.002(d); TEX. R. APP. P. 9.8(b)(2).
                                                                                                    04-18-00870-CV


           The case proceeded to a bench trial, at which several witnesses testified. The case was tried

together with a separate case involving Father’s three younger daughters, C., M., and V.2 One of

the Department’s primary concerns in this case was Father’s ability to protect C.C.M. from abuse

by G.G. After trial, the trial court rendered an order terminating Father’s parental rights under

section 161.001 of the Texas Family Code. 3 Father timely appealed.

                          STANDARD OF REVIEW & STATUTORY REQUIREMENTS

           To terminate parental rights under section 161.001 of the Texas Family Code, the

Department must prove by clear and convincing evidence: (1) one of the grounds in subsection

161.001(b)(1); and (2) termination is in the best interest of the child. See TEX. FAM. CODE

§§ 161.001, 161.206(a); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). In this case, the trial court

found, by clear and convincing evidence, four grounds in subsection 161.001(b)(1) and that

termination of Father’s parental rights is in C.C.M.’s best interest.

           Father argues the evidence is legally and factually insufficient to support these findings.

We evaluate the legal and factual sufficiency of the evidence to support the trial court’s findings

under the standard of review established by the Texas Supreme Court in In re J.F.C., 96 S.W.3d
256, 266–67 (Tex. 2002). Under this standard, “[t]he trial court is the sole judge of the weight and

credibility of the evidence, including the testimony of the Department’s witness[es].” In re F.M.,

No. 04-16-00516-CV, 2017 WL 393610, at *4 (Tex. App.—San Antonio Jan. 30, 2017, no pet.)

(mem. op.).

                                         GROUNDS FOR TERMINATION

           In his first four issues, Father challenges the trial court’s four findings of grounds for

termination. The trial court found Father failed to complete court-ordered provisions of his family


2
    Father has appealed the order in the other suit, and the appeal has been docketed as cause number 04-18-00871-CV.
3
    The final order also terminated the parental rights of C.C.’s mother, who has not appealed.


                                                         -2-
                                                                                     04-18-00870-CV


service plan, failed to support C.C.M., knowingly endangered C.C.M. based on her conditions or

surroundings, and knowingly endangered C.C.M. by engaging in conduct or placing her with

persons who engaged in conduct endangering C.C.M.’s wellbeing. See TEX. FAM. CODE

§ 161.001(b)(1)(D), (E), (F), (O). A finding of only one ground is necessary. See In re D.J.H., 381
S.W.3d 606, 611–12 (Tex. App.—San Antonio 2012, no pet.).

       We begin by considering the trial court’s finding regarding knowing endangerment by

conduct, the Department’s primary concern at trial. Section 161.001(b)(1)(E) provides a ground

for a termination when a parent has “knowingly placed the child with persons who engaged in

conduct which endangers the physical or emotional well-being of the child.” See TEX. FAM. CODE

§ 161.001(b)(1)(E). “Endanger” means to expose a child to loss or injury or jeopardize a child’s

emotional or physical well-being. See In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per curiam).

       At trial, Father described his family’s living situation as a “violence environment.” He

testified he had learned G.G. had bruised C.C.M.’s lip by hitting her in the face, and he called the

police two days after he learned about the incident. Father also testified he was aware that, before

this incident, G.G. had purposefully burned C.C.M.’s hand with an iron or curling iron, and he

would leave C.C.M. in G.G.’s care while he was away at work. He testified the children were

possibly in danger of being physically abused by G.G. during that time. Father testified he had

known that G.G. was abusing C.C.M. for two years before the incident when G.G. hit C.C.M.

       The Department’s investigator, Tiffany Garza, testified C.C.M. had made an outcry of

physical abuse. Garza testified C.C.M.’s injuries included an injury to her upper lip, an abrasion

on her neck, and scab marks on her stomach and the side of her thigh. She further testified C.C.M.

also reported G.G. had also poked her with a knife and choked her. Garza stated she spoke with

G.G., and G.G. admitted to what C.C.M. had described. According to Garza, G.G.’s daughter F.




                                                -3-
                                                                                       04-18-00870-CV


reported G.G. had hit C.C.M., burned C.C.M.’s eyes, and tried to hold C.C.M. underwater. F. also

reported G.G. had once hit F. on the back of the head, and she too was afraid of G.G.

       Although Father argues he called and cooperated with the police, and took other steps to

change G.G.’s conduct once he realized C.C.M. was in danger, he does not dispute that, during the

two years before he called the police, he placed C.C.M. in the care of G.G. knowing G.G.

physically abused C.C.M. We hold the evidence is legally and factually sufficient to support the

trial court’s finding of knowing endangerment under section 161.001(b)(1)(E). See id. Because a

finding of only one ground is necessary, we do not address Father’s issues regarding the trial

court’s findings of other grounds for termination. See D.J.H., 381 S.W.3d at 611–12.

                                          BEST INTEREST

       In determining the best interest of a child, courts consider the non-exhaustive Holley

factors. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). Those factors include: (1) the

desires of the child; (2) the present and future emotional and physical needs of the child; (3) the

present and future emotional and physical danger to the child; (4) the parental abilities of the

individuals seeking custody; (5) the programs available to assist these individuals to promote the

best interest of the child; (6) the plans held by the individuals seeking custody of the child; (7) the

stability of the home of the parent and the individuals seeking custody; (8) the acts or omissions

of the parent which may indicate that the existing parent-child relationship is not a proper one; and

(9) any excuse for the acts or omissions of the parent. Id. The foregoing factors are not exhaustive,

and “[t]he absence of evidence about some of [the factors] would not preclude a factfinder from

reasonably forming a strong conviction or belief that termination is in the child’s best interest.” In

re C.H., 89 S.W.3d 17, 27 (Tex. 2002). “A trier of fact may measure a parent’s future conduct by

his past conduct [in] determin[ing] whether termination of parental rights is in the child’s best

interest.” In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet. denied).


                                                 -4-
                                                                                                     04-18-00870-CV


         The evidence showed C.C.M. desired not to be placed back with Father because she feared

he would reintroduce G.G. into her life. C.C.M.’s therapist Jessica Benavides testified C.C.M.

wrote a letter to Father, stating, “Leave me with my grandma and grandpa so that [G.G.] can no

longer hit me,” and “I was mad with you because you left me. Why would you leave me with

[G.G.] when she would hit me?” Benavides testified C.C.M. is “extremely terrified” of G.G.

         The evidence also showed Father would not be protective of C.C.M. from future physical

abuse by G.G. Father testified he had ended his relationship and all communication with G.G.,

and the evidence showed G.G. had fled to Mexico to avoid criminal prosecution for injuring

C.C.M. approximately two months before the trial in this case. However, Father’s aunt Ismari

testified Father told her he was planning to take the children to Mexico, start an apartment business,

and live with G.G. She explained Father bought new tires for his truck because “he was going to

take [the children] straight to Mexico.” Father testified he did not plan to move to Mexico and that

he bought new tires because he often drove to Corpus Christi for work.

         Department caseworker Diana Torres testified multiple family members expressed concern

to her that Father would take the children to Mexico. She also testified Father had not demonstrated

he would protect C.C.M. because he minimized G.G.’s physical abuse of C.C.M. Torres stated

that during one of Father’s visits with C.C.M., Father had FaceTimed 4 G.G. and tried to have

C.C.M. talk to G.G. Father testified he simply gave C.C.M. his phone and C.C.M. saw a picture

of G.G. Torres further testified that three months before trial, Father visited C.C.M. at school and

brought G.G. with him. Although G.G. stayed in the car, Torres had instructed Father that G.G.

could not attend the visit.




4
  Torres testified FaceTime is “a feature on the phone where . . . you can see the person on video as you’re talking to
them.”


                                                         -5-
                                                                                       04-18-00870-CV


       Father also testified there was a Facebook profile with his name and pictures of him and

G.G. as recent as the month before trial. The profile stated he and G.G. were in a relationship.

Father denied that the profile was his and stated G.G. had his password. Although the evidence

was disputed as to Father’s plans for the children and his ability to be protective of C.C.M., we

must defer to the trial court’s determinations because the trial court is the sole judge of the weight

and credibility of the evidence. See F.M., 2017 WL 393610, at *4.

       Furthermore, the evidence showed there was domestic violence between Father and G.G.

Department investigator Garza testified F. reported there was domestic violence between Father

and G.G. She further testified Father told the police there was “ongoing fighting in the house with

[G.G.].” See In re O.N.H., 401 S.W.3d 681, 685 (Tex. App.—San Antonio 2013, no pet.)

(considering evidence of domestic violence as relevant to a child’s best interest).

       Additionally, the evidence showed C.C.M.’s needs were being met by her grandmother.

C.C.M.’s therapist Benavides testified C.C.M. is suffering from P.T.S.D. as a result of being

physically abused by G.G. She also testified Father “was making [C.C.M.] say hi to [G.G.]

at . . . visits.” and C.C.M.’s symptoms would coincide with her visits. According to Benavides,

C.C.M.’s symptoms decreased after she was placed with her grandmother.

       Some evidence showed Father had completed the required programs in his family service

plan, had a source of income from subcontracting work, occasionally gave C.C.M. $20 to buy toys

for herself, and had a safe and stable home. However, Torres testified at least one of Father’s

service providers expressed concern that he “was concerned about checking off the boxes and

having his services completed, but not really learning from them or being honest with the

providers.” She also testified that Father’s net income was insufficient to provide for childcare for

C.C.M. and his other daughters. Moreover, Father’s landlord testified he was seeking to evict

Father because he was often late in paying the rent. Father testified he did not pay child support


                                                 -6-
                                                                                   04-18-00870-CV


for C.C.M. as ordered by the court, explaining he often gave her $20 to buy toys and it was the

first time he had ever been ordered to pay child support.

       We hold sufficient evidence supports the trial court’s finding that termination of Father’s

parental rights is in C.C.M.’s best interest. See Holley, 544 S.W.2d at 371–72.

                                          CONCLUSION

       Having concluded sufficient evidence supports findings necessary to support the trial

court’s order, we affirm the trial court’s order terminating the parent–child relationship between

Father and C.C.M.

                                                 Luz Elena D. Chapa, Justice




                                               -7-